

114 HR 6320 IH: Give Veterans Home Loan Choices Act of 2016
U.S. House of Representatives
2016-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6320IN THE HOUSE OF REPRESENTATIVESNovember 15, 2016Mr. Veasey introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo include information regarding VA home loans in the Informed Consumer Choice Disclosure required
			 to be provided to a prospective FHA borrower who is a veteran, to amend
			 title 10, United States Code, to authorize the provision of a certificate
			 of eligibility for VA home loans during the preseparation counseling for
			 members of the Armed Forces, and for other purposes.
	
 1.Short titleThis Act may be cited as the Give Veterans Home Loan Choices Act of 2016. 2.FHA Informed Consumer Choice Disclosure Subparagraph (A) of section 203(f)(2) of the National Housing Act (12 U.S.C. 1709(f)(2)(A)) is amended—
 (1)by inserting (i) after loan-to-value ratio; and (2)by inserting before the semicolon the following: , and (ii) in the case of a prospective borrower who is a veteran (as such term is defined in section 101 of title 38, United States Code), in connection with a loan guaranteed or insured under chapter 37 of title 38, United States Code, assuming prevailing interest rates.
 3.Uniform residential loan applicationThe Director of the Federal Housing Finance Agency shall direct the Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation to revise the Uniform Residential Loan Application developed by such enterprises, not later than December 31, 2017, by—
 (1)including in an appropriate place a check box for the applicant to check to indicate that the applicant is a veteran;
 (2)adjacent to the matter required by paragraph (1) and in boldface type, the following statement: If you are a veteran, you may be eligible for a VA mortgage.; and (3)adjacent to the matter required by paragraph (2), a blank line for the borrower to initial, and a statement that all applicants must initial such blank line to confirm that they have read the statement required by paragraph (2).
			4.Preseparation counseling for members of the Armed Forces regarding Department of Veterans Affairs
 home loan services and housing assistance benefitsSection 1142(b) of title 10, United States Code, is amended— (1)by redesignating paragraph (17) as paragraph (18); and
 (2)by striking paragraph (16) and inserting the following new paragraphs:  (16)Information on the availability of home loan services by and housing assistance benefits of the Department of Veterans Affairs, including the authority of the member—
 (A)to use an honorable discharge certificate as a certificate of eligibility to apply for a guaranteed housing loan from the Department of Veterans Affairs; or
 (B)to request, during the preseparation process or after separation, a specific certificate of eligibility for such a loan under section 3702(c) of title 38.
 (17)Counseling on responsible borrowing practices.. 